UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1086


SHIRLEY J. UGBO,

                    Plaintiff - Appellant,

             v.

THE ALLIANCE LEGAL GROUP, P.L.L.C.; THE LAW OFFICES OF STEVE
C. TAYLOR, P.C.,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, District Judge. (2:15-cv-00151-MSD-RJK)


Submitted: May 30, 2017                                           Decided: June 22, 2017


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Shirley J. Ugbo, Appellant Pro Se. Steve Clayton Taylor, LAW OFFICES OF STEVE C.
TAYLOR, PC, Chesapeake, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shirley J. Ugbo appeals the district court’s order granting summary judgment to

Defendants on her claims of race discrimination and retaliation, in violation of Title VII

of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e–17 (2012).

Although “[t]he parties . . . have not questioned our jurisdiction . . . , we have an

independent obligation to verify the existence of appellate jurisdiction” and may exercise

jurisdiction only over final orders and certain interlocutory and collateral orders.

Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015) (internal quotation marks omitted); see

28 U.S.C. §§ 1291, 1292 (2012). “Ordinarily, a district court order is not final until it has

resolved all claims as to all parties.” Porter, 803 F.3d at 696 (internal quotation marks

omitted). “Regardless of the label given a district court decision, if it appears from the

record that the district court has not adjudicated all of the issues in a case, then there is no

final order.” Id.

       Applying the liberal construction due to this pro se pleading, Ugbo’s complaint

alleged a claim for retaliatory discharge. See Erickson v. Pardus, 551 U.S. 89, 94 (2007).

Indeed, the district court recognized in two separate orders that Ugbo’s complaint alleged

retaliatory termination.    However, the district court’s memorandum order granting

Defendants’ summary judgment motion failed to address this claim. The district court

seemed to conclude that Ugbo had abandoned the claim based on her deposition

testimony. However, we find that Ugbo’s deposition testimony does not definitively

establish that she abandoned the claim. To the extent Ugbo’s deposition testimony was

ambiguous on the issue, her response to Defendants’ summary judgment motion clarified

                                               2
any uncertainty and reiterated the retaliatory termination claim alleged in the complaint.

Because the district court failed to resolve this claim, we lack jurisdiction over this

appeal. See Porter, 803 F.3d at 695, 699.

      Accordingly, we dismiss the appeal and remand to the district court for

consideration of Ugbo’s retaliatory discharge claim. We express no opinion regarding

the claim or any other of Ugbo’s claims decided by the district court. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                         DISMISSED AND REMANDED




                                            3